Judgment, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), rendered June 3, 2002, convicting defendant, after a jury trial, of gang assault in the second degree, and sentencing him to a term of five years, unanimously affirmed.
Defendant’s arguments concerning the court’s responses to notes from the deliberating jury are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court meaningfully responded to each of the jury’s notes by providing the specific information that jury requested (see People v Steinberg, 79 NY2d 673, 684-685 [1992]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Sullivan, Friedman, Gonzalez and Catterson, JJ.